Citation Nr: 1739931	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  14-12 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for asthma, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and depressive disorder with psychotic features.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1951 to July 1956.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO).  The Board notes that the Veteran also appealed a denial of service connection for bilateral hearing loss in that same decision.  However, that claim was granted in full by an April 2013 rating decision, and is therefore no longer on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for his bronchial asthma.

2. Then, arrange for the Veteran to be examined by a pulmonologist or other respiratory diseases physician to determine the nature and likely cause of his asthma.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following:

a. Is it AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) that the Veteran's current asthma is CAUSED BY his service-connected PTSD and depressive disorder with psychotic features?

b. Is it AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) that the Veteran's current asthma is AGGRAVATED (WORSENED BEYOND ITS NATURAL PROGRESSION) BY his service-connected PTSD and depressive disorder with psychotic features?

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.


The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2016).



